DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation "recess-divided-portion formation bushings" in the last line of the claim. Only a single recess-divided- portion formation bushing has been previously recited.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
	Claim 4 objected to because of the following informalities: the term "ventilation pass" antecedent from Claim 1 is now modified as the term "ensured ventilation pass".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JPH09-234760A) in view of Toyouchi (JP2009-255349A). Citations are to English machine translations of these publications.
	Regarding Claim 1, Tanaka discloses an injection molding die (abstract, paragraph [0001]), comprising: 
	a cavity die (Fig. 5 abstract – cavity face, paragraph [0016] – cavity – 8 of the mold – 4) having a molding recess formed thereon (Fig. 2 paragraph [0007] recess portion – 93), the molding recess molding a molded-product main body on which a design surface of a resin molded product is formed (paragraph [0012] depth and shape 
	 while Tanaka discloses the presence of a cavity die whereby a space is formed between the mold (paragraph [0016] mold – 5) there is no explicit citation describing a core die that exists to be openable and closable with respect to the cavity die and forms a cavity having the molding recess between the cavity die and the core die, when the core die is closed and coupled to the cavity die. However, there is a description of the mold being opened (paragraph [0017] mold is opened…cycle is repeated to sequentially produce molded products…).
	Moreover, one can infer upon observing the figures in the disclosure of Tanaka the presence of what appears to be core and cavity components of the injection molding die which are referred to as mold 4 or 5 (paragraph  [0016] see Figure 5 below):

    PNG
    media_image1.png
    358
    622
    media_image1.png
    Greyscale

	Tanaka further teaches that the core die has a back side molding surface (Figs 1, 2 abstract back surface side of the molded article), a projected-portion molding recess (Figs. 1, 2 paragraphs [0007] [0012] resin molded product further has a narrowed portion adjacent to the protrusion on the back surface side; rib – 91), and a ventilation pass (Figs. 1, 2 paragraph [0012] gas inlet – 10), which are formed therein, 
	the back side molding surface molds a back surface side on an opposite side of a top surface side on which the design surface is to be formed, by use of an inner surface 
	the projected-portion molding recess molds a projected portion that is depressed from the back side molding surface and protrudes from a back surface of the molded-product main body (Figs. 1- 4 paragraph [0008] resin molded product…has a protrusion – 20 around the boss or rib on the back surface side of the molded product – 90…),
	the ventilation pass is formed to open at the back side molding surface and introduces gas from an outside of the cavity into an inside of the cavity (Figs. 1, 2 abstract inlet hold – 10 for the compressed air provided on the cavity face of the mold) – see Figs. 1 and 2 below for reference to above descriptions. 
[AltContent: rect][AltContent: textbox (Projected-portion molding recess)][AltContent: arrow]		
    PNG
    media_image2.png
    454
    652
    media_image2.png
    Greyscale


	However, while Tanaka discloses that this the injection molding die being used in a resin molding method of causing a design surface of the resin molded product during 
	nor does it disclose that an entirety of the back side molding surface of the core die is located in a range of 100 mm which is a shortest distance from an opening portion of the ventilation pass of the back side molding surface of the core die along the back side molding surface.
	Toyouchi discloses a gas pressure injection molding method in which injection molding is performed by pressure-injection of a pressurized gas on the non-design-side surface of a mold (abstract) and wherein the pressurized gas is pressure-injected through the clearance between a pressure-injection pin and a movable mold (Figs. 2(a), 2(b) p. 4 4th paragraph – Pressurized gas supplied from the pressurization source passes through the clearance between the press-fit pin – 4 and the movable mold – 1b).
	Moreover, Toyouchi teaches that the setting of temperatures of the cavity die and the core die to be higher than or equal to a deformation temperature of a resin to be molded, (p. 4 7th paragraph [Gas Pressure injection Molding Method] – before injecting the molten resin into the mold cavity, raising the temperature of the mold cavity surface to a temperature 0-30 °C higher than the glass transition temperature of the thermoplastic resin…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tanaka to incorporate the teaching of Toyouchi whereby an injection molding die being used in a 
One with ordinary skill in the art would be motivated to do this because with this method the product has no sink marks, a smooth surface and the molded article has the appearance of high quality (p. 3 1st paragraph, last line).
	However, while (as indicated above) Toyouchi discloses a clearance between the back side molding surface (movable mold) and the ventilation pass (press-fit pin), it does not disclose that the back side molding surface is located in a range of 100 mm which is a shortest distance from an opening portion of the ventilation pass of the back side molding surface.
	But considering that both the Tanaka and Toyouchi references are concerned about the reduction of sink marks and Toyouchi in particular teaches a solution by means of a gas injection method with the setting of the die temperatures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to consider a range of 100 mm distance depending on the size, shape and other variables of the molded product  (Tanaka, paragraph [0011], Toyouchi, Fig. 6 p. 7 6th paragraph, distance may be appropriately selected depending on the shape of the molded product), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to st and 2nd paragraphs).
	Regarding Claim 2, the combination of Tanaka and Toyouchi disclose all the limitations of Claim 1 and Tanaka further discloses that the core die has a tubular-projected-portion molding recess and the ventilation pass which are formed therein (Figs. 1, 2 paragraph [0011] clearance at the cavity side tip (the portion opened in the cavity surface)…compressed gas is suppled into the cavity through this clearance…), 
	the tubular-projected-portion molding recess is the projected-portion molding recess on which an opening portion endlessly extends on the back side molding surface (Figs. 1, 2 abstract, paragraphs [0010] [0035] compressed gas injection port – 10 also cavity – 10 provided on the surface of the mold cavity in the vicinity), and molds the projected portion that surrounds a region of a part thereof (Fig. 4A paragraph [0020] having single rib, see below) and is formed in a tubular shape on a back surface of the molded-product main body (see Figs. 1, 2 above), and 
	the ventilation pass opens at an inside region surrounded by the tubular-projected-portion molding recess of the back side molding surface (Fig. 3 paragraph [0011] porous member – 40 is provided at the inlet opened in the cavity surface and the compressed gas is supplied into the cavity).
[AltContent: arrow]		
    PNG
    media_image3.png
    693
    1129
    media_image3.png
    Greyscale


	Regarding Claim 3, the combination of Tanaka and Toyouchi disclose all the limitations of Claim 1 and Tanaka further discloses wherein the ventilation pass is an ejector pin hole that accommodates an ejector pin therein (paragraph [0011] …a means for injecting the compressed gas into the mold…the clearance at the cavity side…of the protruding pin for releasing the molded product is set…).

2.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka (JPH09-234760A) and Toyouchi (JP2009-255349A) as applied to Claim 1 above, and further in view of Yamamoto (JP2006-062204A).
	Regarding Claim 4, the combination of Tanaka and Toyouchi disclose all the limitations of Claim 1 including that the core die includes a core-die main body that forms a back side molding main surface that is part of the back side molding surface (see figures above and Tanaka paragraph [0007])) above but are silent as to a bushing that is fixed to an inside of a bushing storage recess.
	Yamamoto discloses a mold assembly with a fixed and movable mold forming a cavity (abstract) and is provided with a slit-like gas passage so as to leave an interval in 

		
    PNG
    media_image4.png
    714
    1279
    media_image4.png
    Greyscale

	
	a bushing top surface that is part of the back side molding surface is formed on the bushing, wherein a gas storage space is ensured between the bushing and the core-die main body by a recess formed on one or both of an inner surface of the bushing storage recess and the bushing (Fig. 3 paragraph [0022] the nesting portion – 13 is an opening that communicates the cavity – 3 side and the back surface of the movable side template – 11), and
	 the gas storage space is connected to the cavity so as to be able to ventilate thereto via the ensured ventilation pass between an inner peripheral face of the bushing storage recess of the core-die main body and the bushing or in the bushing (Figs. 3 5 paragraphs [0022] [0024] the gas passage – 15 is a passage formed in a direction 

    PNG
    media_image5.png
    579
    604
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    389
    553
    media_image6.png
    Greyscale
		
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Tanaka and Toyouchi to incorporate the teaching of Yamamoto whereby an injection molding die being used in a resin molding method where the surface of the molded product during molding is brought into close contact with the cavity die and core die which are set to be higher than or equal to a deformation temperature of a resin to be molded to also consider incorporating a gas storage space ensured between a bushing and the main body formed on one or both of an inner surface of the busing storage recess and the bushing. 
One with ordinary skill in the art would consider this bushing creating a gas storage space because this space or passage will improve cooling efficiency and prevent the warpage of the molded product (paragraph [0007]).

Regarding Claim 5, the combination of Tanaka, Toyouchi and Yamamoto disclose all the limitation of Claim 4 and Yamamoto further discloses, that the core die includes a recess-divided-portion formation bushing serving as the bushing on which a recess-divided portion that is part of the projected-portion molding recess is formed (Figs. 1, 2 paragraph [0022] insert – 14 is composed of a plurality of block member – 16, 17 and 18. Block member – 16 on one side has a slit forming groove portion – 19, an intermediate groove portion 19A larger than this, an enlarged groove portion – 19B on the other side in order from the cavity – 3 side), and 	
	one end of the ventilation pass opens at an inner surface of the projected-portion molding recess, and the ventilation pass is ensured at a matching portion between an inner peripheral face of the bushing storage recess of the core-die main body having part of the projected-portion molding recess formed therein (Fig. 1 see above paragraph [0022] gas passage – 15…and a plurality of passages at equal intervals in the width direction) and the recess-divided-portion formation bushing or a matching portion between the recess-divided-portion formation bushings (Figs. 2, 3 above paragraph [0024] penetrating member – 31 that penetrates the plurality of gas passages 15…and the block members – 16, 17, 18…is a cylindrical member…and its both end faces – 32  are provided in contact with the insert mounting portion – 13).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748